DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is response to the amendment filed on May 10, 2021. Claims 1-2, 5, 13 and 17 have been amended. Accordingly, claims 1-20 are currently pending.

Response to Remarks/Arguments
3.       In response to Applicant’s arguments, see pages 7-9, with regard to claims 1, 13, 17 and their dependent claims filed on 05/10/21 have been fully considered but they are not persuasive.
In the remarks of the Applicant’s response, Applicant argues that the CDAR of Rakib does not designate subsets of a plurality of channels as upstream and downstream channels for virtual segmentation (the steps of designating and the step of performing). Examiner respectfully disagrees first, the claims do not explicitly recite “designating, by the virtual repeater station, a plurality…”, “designating, by the virtual repeater station, a first…” and “performing, by the virtual repeater station, communications…”. Second, Paragraph 67 of the Specification Applicant discloses that the communications are performed by a VS repeater, network controller and/or an endpoint device (note that nowhere in the Specification discloses: a virtual repeater implementing the steps of designating and the step of performing). Third, Rakib teaches in Figure 4A a virtual repeater station (272A) located between the endpoint (208) and a cable headend (202).


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rakib (US 2013/0332978 A1 –Previously Cited) and in view of Chapman (US 2006/0262722 A1 –Previously Cited).

Regarding claims 1 (method), 13 (method) & 17 (device), Rakib teaches a method/device for performing virtual segmentation (Figures 4 & 4A: 251) to service an endpoint device (Figures 4 & 4A: 208), the method comprising: by a virtual repeater station (Figure 4A: 272A) located between the endpoint (Figure 4A: 208) and a cable headend (Figure 4A: 202) designating a plurality of channels within a range of frequencies (Figures 4 & 4A: 252 “US DOCSIS”, 254 “DS DOCSIS” & 255 “Wideband”), wherein each of the plurality of channels comprises a separate sub-band of frequency within the range of frequencies (Figure 13: 1310); designating a first subset of the plurality of channels as upstream channels (Figures 4 & 4A: 252 “US DOCSIS”) and a second subset of the plurality of channels as downstream channels for virtual segmentation (Figures 4 & 4A: 254 “DS DOCSIS”); and performing communications between a network controller and the endpoint device through a coaxial cable by utilizing the plurality of channels (Figures 4 & 4A: 226/270, 252 “US DOCSIS”, 254 “DS DOCSIS”, 255 “Wideband” & Paragraph 37: coax cable). Although Rakib teaches upstream and downstream channels, Rakib does not explicitly disclose wherein the first subset of the plurality of channels are designated as upstream channels and the second subset of the plurality of channels are designated as downstream channels based at least in part on upstream and downstream channel Figure 12 & Paragraph 17: traffic loads on selected upstream and downstream channels are analyzed for accommodating a bandwidth allocation). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Rakib’s upstream and downstream channels to include channel demand as in Chapman. One of ordinary skill in the art would be motivated to do so to improve network configurations, Paragraph 14.

Regarding claims 2, 14 & 18, The combination of Rakib and Chapman teaches the method of claims 1, 13 and the device of claim 17. In addition, Rakib discloses wherein one or more of a code rate and a modulation scheme for one or more of the plurality of channels is selected based on an attenuation level associated with the frequency range of the respective channel (Figure 4: 252 “US DOCSIS”, 254 “DS DOCSIS”, 255 “Wideband”, Paragraph 33: selectively adjust the gain of the various RF signal frequencies to account for various RF signal losses e.g. variable attenuation as a function of RF frequency, cable length, and temperature, etc. & Paragraph 79: any RF modulation scheme).

Regarding claims 3 & 15, Rakib further discloses wherein designating the first subset of the plurality of channels as upstream channels and the second subset of the plurality of channels as downstream channels is performed further based at least in part on upstream and downstream Figure 4: 252 “US DOCSIS”, 254 “DS DOCSIS”, 255 “Wideband” & Paragraph 108: traffic is less congested in US DOCSIS than DS DOCSIS).

Regarding claim 4, Rakib also discloses Atty. Dkt. No.: 5860-06601Page 24 Kowert, Hood, Munyon, Rankin & Goetzel, P.C.wherein the sub-bands of the plurality of channels are selected to avoid overlapping bandwidth utilized by Data Over Cable Service Interface Specification (DOCSIS) (Figure 4: 252 “US DOCSIS”, 254 “DS DOCSIS” & Figure 13: 1310).

Regarding claim 5, Rakib also discloses wherein selecting the sub-bands of the plurality of channels to avoid overlapping bandwidth utilized by DOCSIS comprises selecting the sub-bands of the plurality of channels to occur at frequencies above a highest frequency utilized by DOCSIS plus a guard interval (Figure 4: 251, Figure 13: 1310 & Paragraph 73: higher frequency, 1 GHz+).

Regarding claim 6, Rakib also discloses wherein the sub-bands of the plurality of channels are selected to extend to an upper band edge of the coaxial cable (Figure 4: 251, Figure 13: 1310, Paragraph 37: coax cable & Paragraph 73: higher frequency, 1 GHz+).

Regarding claim 7, Rakib also discloses wherein the sub-bands of each of the plurality of channels are selected to increase channel utilization of the range of frequencies (Figure 4: 251 & Figure 13: 1310).  

Regarding claim 8, Rakib also discloses determining that communications between the network controller and the endpoint device do not utilize Data Over Cable Service Interface Specification (DOCSIS) (Paragraph 72: non-DOSSIS signals); based at least in part on determining that communications between the network controller and the endpoint device do not utilize DOCSIS, designating the sub-bands of the plurality of channels to span the entire available bandwidth of the coaxial cable (Figure 4: 251 & Paragraph 108: traffic is less congested in US DOCSIS than DS DOCSIS).

Regarding claims 9 & 16, The combination of Rakib and Chapman teaches the method of claims 1 and 13. In addition, Chapman discloses dynamically re-designating a new first subset of the plurality of channels as upstream channels and a new second subset of the plurality of channels as downstream channels based at least in part on one or more of: current traffic conditions; and a signal-to-interference-plus-noise-ratio (SINR) associated with the communications between the network controller and the endpoint device (Figure 12 & Paragraphs 15-17: dynamic channel change technique, a second downstream channel, a second upstream channel, traffic loads). 

Regarding claim 10, Chapman further discloses wherein said dynamically re-designating the new first subset and the new second subset is performed periodically with a predetermined periodicity (Figure 12 & Paragraphs 15-17: perform a dynamic channel change request).  

Regarding claim 11, Chapman also discloses wherein said dynamically re-designating the new first subset and the new second subset is performed on a per-frame basis (Figure 12 & Paragraphs 15-17: bandwidth allocation request).

Regarding claim 12, The combination of Rakib and Chapman teaches the method of claim 1. In addition, Rakib discloses Rakib also discloses designating a third subset of the plurality of channels as exclusion and/or guard bands (Figure 4: 251 & Figure 13: 1310).

Regarding claim 19, The combination of Rakib and Chapman teaches the method of claims 1 and 13. In addition, Chapman discloses a radio coupled to the one or more processors, wherein the wired communication device is further configured to: utilize the radio to host a wireless auxiliary service, wherein the wireless auxiliary service provides one or both of wired-to-wireless and wireless-to-wired communication interworking (Figure 9: 900 “wireless system”).  

Regarding claim 20, Chapman further discloses wherein the auxiliary service comprises one of: a WiFi hotspot; a small cell base station; or a mobile backhaul service (Figure 9: 900 “wireless system” & Paragraph 168: a router).

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633